



WARNING

The President of the panel hearing this appeal directs that the following
    should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486(1), (2), or (3) of the
Criminal Code
shall continue.  These
    sections of the
Criminal Code
provide:

486.   
    (1)
Any proceedings against an accused shall be held in open court,
    but the presiding judge or justice may order the exclusion of all or any
    members of the public from the court room for all or part of the proceedings if
    the judge or justice is of the opinion that such an order is in the interest of
    public morals, the maintenance of order or the proper administration of justice
    or is necessary to prevent injury to international relations or national
    defence or national security.

(2)
For
    the purpose of subsection (1), the proper administration of justice includes
    ensuring that.

(a)     the interests of the witnesses under the age of
    eighteen years are safeguarded in all proceedings; and

(b)     justice system participants who are involved in the
    proceedings are protected.

(3)
If an accused is charged with an offence under section 151, 152,
    153, 153.1, 155 or 159, subsection 160(2) or (3) or section 163.1, 171, 172,
    172.1, 173, 212, 271, 272 or 273 and the prosecutor or the accused applies for
    an order under subsection (1), the judge or justice shall, if no such order is
    made, state, reference to the circumstances of the case, the reason for not
    making an order.  R.S., c. C-34, s. 442; 174-75-76, c. 93, s. 44;
    1980-81-82-83, c. 110, s. 74, c. 125, s. 25; R.S.C. 1985, c. 19 (3rd Supp.), s.
    14; c. 23 (4th Supp.), s. 1; 1992, c. 21, s. 9; 1993, c. 45, s. 7; 1997, c. 16,
    s. 6; 1999, c. 25, s. 2; 2001, c. 32, s. 29; 2001, c. 41, s. 16, 34 and
    133(13), (14); 2002, c. 13, s. 20; 2005, c. 32, s. 15; 2005, c. 43, ss. 4 and
    8(3)(a).




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. T.G.H., 2014 ONCA 460

DATE: 20140612

DOCKET: C57279

Doherty, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

T.G.H.

Appellant

T.G.H., appearing in person

David S. Rose, appearing as duty counsel

Gillian Roberts, for the respondent

Heard:  April 9, 2014

On appeal from the convictions entered by Justice Kenneth
    E. Pedlar of the Superior Court of Justice, sitting without a jury, on January
    23, 2013, and from the sentence imposed on May 16, 2013.

Doherty
    J.A.:


I



[1]

The appellant was convicted of repeatedly sexually assaulting his
    stepson, R.W., over many years and threatening to kill him.  He was also
    convicted of repeatedly inviting his stepdaughter, W.W., again over many years,
    to touch him for a sexual purpose.  The appellant received sentences totalling
    eight years with 10 months credit for pretrial custody, leaving a sentence of
    seven years, two months.  The appellant appeals conviction and sentence.


II



[2]

The facts can be stated briefly.  The Crowns case depended largely on
    the testimony of R.W. and W.W., the two complainants.

[3]

R.W., the appellants stepson, described years of sexual abuse beginning
    when he was about six.  The abuse included repeated oral sex, anal intercourse
    and mutual masturbation.  The abusive conduct occurred in the family home,
    often while the appellant was watching pornography on television.  R.W. told
    his mother about the abuse, but she did not believe him.  The abuse continued
    until R.W. was about 14 years old when he told another relative about the
    abuse.  R.W. eventually went to the police several years later.

[4]

W.W., the appellants stepdaughter, also described prolonged sexual
    abuse at the hands of the appellant.  She testified that beginning when she was
    about six, the appellant would ask her to see your tits.  He would also ask
    her to do the things that the women were doing on television.  The appellant was
    watching pornography when he made these requests.  By the time W.W. was about
    10, she would do as the appellant asked and show him her breasts.  He rewarded
    her with treats or other benefits.  Sometimes, the appellant would masturbate
    while W.W. stood in front of him with her breasts exposed.  She told her mother
    about the appellants conduct, but her mother did not believe her.  W.W. went
    to the police after her brother had done so.

[5]

The appellant testified and denied the allegations.  The defence called other
    witnesses to support parts of the appellants testimony.  Some of the defence
    evidence also supported parts of the Crowns case.  For example, one witness
    confirmed that the appellant made comments about W.W.s breasts.

[6]

The trial judge reviewed the testimony at length.  He believed the
    complainants and did not believe the appellant.  He gave extensive reasons for
    those credibility findings.  He also expressly applied the three-part
    reasonable doubt analysis described in
R. v. W.(D
.
)
, [1991] 1
    S.C.R. 742.

[7]

In making his findings, the trial judge placed some significance on the
    evidence describing a small flap of excess skin, referred to as a skin tag,
    that the appellant had over his anus.  R.W. had described that skin tag to the
    police who obtained a general warrant under s. 487.01 of the
Criminal Code
allowing them to view and photograph the appellants anus.  That examination
    revealed a skin tag as described by R.W.  That skin tag could only be seen when
    the appellant was bent over and his buttocks spread.  The trial judge concluded
    that the only reasonable explanation for R.W.s knowledge of the skin tag was
    that he had, as he testified, engaged in repeated anal sex and mutual oral sex
    with the appellant.  The trial judge referred to the skin tag evidence as
    damning.


III



A: Duty Counsels Arguments

[8]

The appellant represented himself on the appeal.  He did, however, have
    the assistance of Mr. Rose who appeared as duty counsel.  Mr. Rose, in his helpful
    submissions, raised two grounds of appeal.  Both arise out of the execution of
    the general warrant obtained under s. 487.01.  That warrant authorized the
    named police officer and one other officer:

To view the anal area of [the appellant]  and subsequently
    photograph the anal area of [the appellant] if a flap of skin or scarring is
    observed over or around the anal area of [the appellant].

[9]

Mr. Rose argues first that the police violated the appellants
    constitutional right to counsel under s. 10(b) of the
Charter
by
    failing to advise him of his right to counsel and to give him an opportunity to
    consult with counsel when they detained him for the purpose of executing the
    general warrant.  Mr. Rose submits that the evidentiary product of the
    execution of the warrant, both the visual observations and the photographs,
    should have been excluded under s. 24(2) of the
Charter
.

[10]

Mr.
    Roses second argument arises out of the manner in which the warrant was
    executed.  He submits that the police, by requiring the appellant to physically
    spread his buttocks to expose his anal area, went beyond the viewing and
    photographing allowed by the terms of the warrant.  He submits that by
    exceeding the conduct permitted by the warrant, the police engaged in an
    unreasonable search that contravened s. 8 of the
Charter
.  He argues
    that the observations made by the officer and the photographs should have been
    excluded under s. 24(2) of the
Charter
.
[1]


B: The Evidence

[11]

The
    appellant was arrested in January 2011 on the charges relating to the abuse of
    his stepchildren.  He was advised of his right to counsel and spoke with a
    lawyer.  During his interview with the police, the appellant invoked his right
    to silence on occasion.  The appellant was eventually released on bail.

[12]

The
    police investigation continued.  In May 2011, R.W. provided certain additional
    information to the police that led them to question the appellant about an
    alleged small skin flap on his anus.  The appellant denied the existence of the
    skin flap and his wife confirmed his denial.  In September 2011, the police
    received information that the appellants wife had lied to them about the skin
    flap.  They re-interviewed her and she again denied its existence.

[13]

In
    October 2011, the police applied for and obtained a general warrant under s.
    487.01.  That section provides for a warrant to:

do anything described in the warrant that would, if not
    authorized, constitute an unreasonable search or seizure in respect of a person

[14]

In
    addition to other requirements, a general warrant may be issued only where
    there is no other provision that would provide for a warrant or other
    authorization to do the thing authorized by the general warrant.  That
    condition was met in this case.

[15]

On
    October 12, 2011, Detective Constable Nadine Wilson, the officer in charge of
    the investigation, telephoned the appellant and told him that she would be at
    his home in about 20 minutes.  She did not tell the appellant why she was
    coming to his home, but she did tell him that there were no additional
    charges.

[16]

Detective
    Constable Wilson arrived at the appellants home with Constable Murphy, a
    uniformed officer.  He stayed in the vehicle while Detective Constable Wilson
    spoke to the appellant outside of his home.  Detective Constable Wilson showed
    him a copy of the warrant, explained the contents, and told the appellant that
    he would be required to go with her and Constable Murphy to the local hospital
    for the execution of the warrant.

[17]

Detective
    Constable Wilson told the appellant that he was not required to say anything to
    her.  She did not, however, advise him of his right to consult with counsel. 
    She testified that she understood that she was not required to do so because
    the appellant had been advised of his right to counsel when arrested 10 months
    earlier in January.  Detective Constable Wilson also indicated that she believed
    that she did not have to tell the appellant about his right to counsel because
    she had a warrant signed by a judge compelling the appellants attendance at
    the hospital for the purpose of the execution of the warrant.

[18]

The
    appellant testified that he asked to speak to his lawyer, but that the police
    ignored the request.  The officers said no such request was made.  Detective
    Constable Wilson indicated that had the appellant asked to speak with lawyer,
    she would have allowed him to do so.  As the trial judge concluded that s.
    10(b) was not engaged, he did not have to resolve this conflict in the evidence.

[19]

At
    the hospital, Detective Constable Wilson explained the anticipated procedure to
    the appellant.  She told him that he would need to spread his buttocks to
    expose his anus and suggested he could do so while bending over the bed or
    lying on the bed.  The officer explained that she would not touch the appellant
    and that he could use his own hands to expose his anal area.  The appellant
    complied with the officers direction, bent over the bed and, using his hands,
    spread his buttocks to make his anal area visible.

[20]

Detective
    Constable Wilson observed a small excess flap of skin on the right side of the
    appellants anus.  She took three photographs and then told the appellant to
    pull up his pants.

[21]

The
    procedure at the hospital took about three minutes.  After the procedure was
    completed, the police drove the appellant back to his home.  According to
    Detective Constable Wilson, the appellant was given a copy of the warrant.

[22]

The
    appellant was polite and cooperative throughout the process.  The police were
    polite and treated the appellant with courtesy and respect.


IV



The Section 10(b) Issue

[23]

Section
    10(b) of the
Charter
provides:

Everyone has the right on arrest or detention

(b)  to retain and instruct counsel without delay and to be
    informed of that right.

[24]

A
    person who is arrested or detained by the police loses core components of the
    right to liberty.  In addition, the detainees ability to make a free and informed
    decision whether to speak with or comply with police requests and demands is
    compromised at a time when that decision may be crucial to the detainees legal
    interests and future freedom.  Section 10(b) counters this power imbalance by
    requiring that the police inform the detainee of the right to counsel without
    delay and, if the detainee chooses to exercise that right, by giving the
    detainee a reasonable opportunity to do so before questioning the detainee.  In
    effect, s. 10(b) provides for the insertion of counsel for the detainee into
    the power imbalance created by the police detention:
R. v. Grant
, 2009
    SCC 32, [2009] 2 S.C.R. 353, at paras. 26-29;
R. v. Suberu
, 2009 SCC
    33, [2009] 2 S.C.R. 460, at paras. 37-40.

[25]

Suberu
explained the purpose of s. 10(b), at para. 40:

the purpose of s. 10(b) is to ensure that individuals know of
    their right to counsel, and have access to it, in situations where they suffer
    a significant deprivation of liberty due to state coercion which leaves them
    vulnerable to the exercise of state power and in a position of legal jeopardy. 
    Specifically, the right to counsel is meant to assist detainees [to] regain
    their liberty, and guard against the risk of involuntary self-incrimination.

A: The Trial Judges Reasons

[26]

It
    was common ground that the appellant was detained by the police from the time
    they took him from his home until his release after the warrant had been
    executed at the hospital.  The trial judge concluded that while it would have
    been preferable for the police to advise the appellant of his right to counsel,
    they were not required to do so under the terms of s. 10(b).  He said:

The accused knew his rights.  The protection here is the
    accused would know their rights.  That is the mischief.  It is up to the accused
    to make an informed decision.  This accused clearly stated under oath that he
    knew he did not have to say anything to the police.  He knew he did not have
    any choice in terms of whether to go with them or not, which is true.  The
    mischief just does not exist.  The police would not have to wait while the
    defence challenged the warrant.

[27]

I
    cannot agree with the trial judges conclusion that the appellants knowledge
    that he did not have to speak to the police was relevant to whether the police
    were obligated to advise him of his right to counsel under s. 10(b).  That duty
    arises upon detention or arrest.  An individual detainees understanding of his
    rights cannot detract from the constitutional obligation placed on the police
    to inform that detainee of his right to counsel.  While the individual
    detainees knowledge of his rights may ultimately have some relevance to the
    admissibility of evidence under s. 24(2) if there is a breach of s. 10(b), it
    has no relevance to the threshold question of whether the police breached a
    detainees rights under s. 10(b) by failing to inform the detainee of the right
    to counsel.

[28]

In
    any event, the appellants knowledge that he did not have to speak to the
    police was not the information that the appellant needed when he was detained
    for the purpose of executing the general warrant.  As the majority observed in
R.
    v. Sinclair
,
2010 SCC 35,
    [2010] 2 S.C.R. 310, at para. 24:

The purpose of s. 10(b) is to provide a detainee with an
    opportunity
to obtain legal advice relevant to his legal situation.
[Emphasis added.]

[29]

The
    appellant needed legal advice about his obligation to comply with the warrant
    and the extent of the police powers under the warrant.  His knowledge that he
    did not have to speak to the police did not equip him to deal with the legal
    situation confronting him when the police arrived at his home with the general
    warrant.

[30]

In
    holding that s. 10(b) was not engaged, the trial judge also referred to the general
    rule that the exercise of a search warrant does not have to be suspended
    pending the exercise of a detainees right to counsel: see
R. v. Debot
,
    [1989] 2 S.C.R. 1140, at p. 1146;
R. v. Borden
, [1994] 3 S.C.R. 145,
    at pp. 162-63.

[31]

Those
    cases do not hold that the police obligation to advise a detainee of the right
    to counsel is affected in any way by the purported execution of a search power,
    be it under the authority of a warrant or as an incident to arrest.  Instead,
    those cases speak to the potential suspension of the second duty placed on the
    police by s. 10(b), which requires that the police give the detainee a
    reasonable opportunity to speak with counsel if the detainee makes that request. 
    The cases hold that in some circumstances the obligation to provide a
    reasonable opportunity to speak to counsel may be suspended pending the
    execution of the search.  Lamer J. drew this distinction in
Debot
, at
    p. 1146:

Therefore immediately upon detention, the detainee does have
    the right to be informed of the right to retain and instruct counsel.  However,
    the police are not obliged to suspend the search incident to arrest until the
    detainee has an opportunity to retain counsel.

[32]

Thus,
    even if
Debot
applied here, it would not relieve the police of the
    obligation of advising the appellant of his right to counsel.  At most, it
    would mean that the appellant was not entitled to speak to counsel prior to the
    execution of the general warrant.

[33]

The
    rationale of
Debot
cannot, however, be transplanted into the very
    different circumstances that exist here.
Debot
was a case that involved
    a search as an incident of a lawful arrest.  Obviously, there were very real practical
    difficulties with suspending that search pending consultation with counsel. 
    Those difficulties do not exist here.  There is no suggestion that the ability
    of the police to properly execute the warrant would have been hampered by both
    advising the appellant of his right to counsel and by giving him an opportunity
    to exercise that right prior to the execution of the warrant.  In fact,
    Detective Constable Wilson testified that she would have allowed the appellant
    to speak to his lawyer before executing the warrant had he made that request.

B: The Crowns Argument

[34]

Ms.
    Roberts, for the Crown, with her customary efficiency, focused her submissions
    in support of the trial judges ruling on s. 10(b) on a single argument.  She submits
    that this case is governed by the principle set out in
Sinclair
.  She
    submits that on a proper application of that principle, the police were not constitutionally
    obliged to advise the appellant of his right to counsel when they detained him
    for the purposes of executing the general warrant.

[35]

The
    principle from
Sinclair
,
relied on by Ms. Roberts, is concisely put, at para. 2:


We further conclude that in most cases, an initial
    warning, coupled with a reasonable opportunity to consult counsel when the
    detainee invokes the right, satisfies 10(b).
However, the police must
    give the detainee an additional opportunity to receive advice from counsel
    where developments in the course of the investigation make this necessary to
    serve the purpose underlying s. 10(b) of providing the detainee with legal
    advice relevant to his right to choose whether to cooperate with the police
    investigation or not.
To date, this principle has led to the recognition
    of a right to a second consultation with a lawyer where changed circumstances
    result from: new procedures involving the detainee;
a change in the
    jeopardy facing the detainee; or reason to believe that the first information
    provided was deficient.  The categories are not closed.  [Emphasis added.]

[36]

Broadly
    speaking,
Sinclair
holds that in most cases, the police will be
    required to comply with s. 10(b) only once upon the detention or arrest of an
    individual.  A second compliance with s. 10(b) will be necessary only where the
    circumstances are such that the purpose animating the right to counsel requires
    a repetition of the s. 10(b) rights.  The court identified specific situations
    in which the obligation to reiterate the s. 10(b) rights has been recognized
    and stressed that the categories are not closed.

[37]

I
    do not think
Sinclair
supports the trial judges holding that the
    police were not obliged to advise the appellant of his s. 10(b) rights.  I come
    to that conclusion for two reasons.  First, the principle enunciated in
Sinclair
assumes a single ongoing detention and speaks to situations in which the police
    are obliged to repeat the detainees s. 10(b) rights in the course of that single
    detention.  In my view,
Sinclair
has no application to a situation
    like this where the appellant was arrested, advised of his s. 10(b) rights as
    required, released, and then some 10 months later detained for the purpose of
    executing the general warrant.  The initial detention upon arrest in January
    2011 and the subsequent detention for the purpose of executing the warrant in
    October 2011 were entirely distinct from each other and must be treated as such
    for the purposes of s. 10(b).  The question raised on these facts is not
    whether the police were required to restate the appellants s. 10(b) rights in
    the course of his detention, but rather whether they were required to comply
    with s. 10(b) when they detained the appellant for a second time many months
    after the initial detention.

[38]

The
    fact that a person is subject to two discrete detentions may not always compel
    compliance with s. 10(b) in respect of both.  There may be situations in which
    there are technically two detentions, but a single compliance with s. 10(b) is
    sufficient.  I need not decide that issue.  In this case, the two detentions
    were clearly so distinct in time, place and purpose that each triggered the
    requirements of s. 10(b).

[39]

Even
    if I am wrong and the principle in
Sinclair
does apply, the
    appellants detention in October 2011 for the purpose of executing the general
    warrant falls squarely within one category of cases that
Sinclair
recognizes as requiring a second compliance with s. 10(b).  As
Sinclair
explains, at para. 50:

The initial advice of legal counsel will be geared to the
    expectation that the police will seek to question the detainee.
Non-routine
    procedures, like participation in a line-up or submitting to a polygraph, will
    not generally fall within the expectation of the advising lawyer at the time of
    the initial consultation.  It follows that to fulfill the purpose of s. 10(b)
    of providing the detainee with information necessary to make a meaningful
    choice about whether to cooperate in these new procedures, further advice from
    counsel is necessary.
[Citation omitted; emphasis added.]

[40]

The
    examination authorized by the general warrant was about as far from a routine
    procedure as one could get.  No one would suggest that the appellants lawyer,
    when he was advising the appellant at the time of his arrest, could have
    anticipated an order in the terms of the general warrant and given the
    appellant the appropriate advice.  It also is irrelevant that the appellant was
    required to comply with the warrant and that any advice he might have received
    from his lawyer would not have altered that reality.  The appellant was
    entitled to legal advice even if that advice left him with few, if any, options
    other than compliance.  The appellant was entitled to legal advice about the
    scope of the warrant and exactly what he had to do or, more importantly, not do,
    to comply with the warrant.  In any event, and assuming the lawyer could do
    nothing other than tell the appellant to comply with the warrant, that advice could
    be important in that a reasonable detainee, in the appellants position, might well
    refuse to allow the police to do what the warrant authorized.  Without proper legal
    advice, a detainee might well refuse to cooperate and find himself in further difficulty
    with the law.

[41]

There
    appears to be little case law applying the principle in
Sinclair
to
    investigative procedures akin to that contemplated by this general warrant.  The
    limited authority, however, suggests that the procedure authorized by this
    general warrant does trigger the requirement that the police restate the rights
    guaranteed by s. 10(b):
R. v. Amey
, 2013 ONSC 5108, [2013] O.J. No.
    3789, at para. 64;
R. v. Pun
, [2012] O.J. No. 4418 (S.C.), at para.
    65.

[42]

During
    their submissions, counsel also referred the court to the
Criminal Code
requirements with respect to DNA warrants issued under s. 487.05.  Those
    warrants authorize the taking of certain bodily substances.  Section 487.07(4)
    specifically requires that if the subject of the DNA warrant is a young person,
    that young person has the right to consult with counsel and a parent and the
    further right to have counsel and a parent present when the warrant is
    executed.

[43]

The
    rights created by s. 487.07(4) go beyond the constitutional rights in s.
    10(b).  I do not understand Ms. Roberts to argue that the limitation of those
    broad rights to young persons in s. 487.07(4) assists in determining the
    question raised on this appeal.  Ms. Roberts, with her customary fairness, did
    advise the court that the police routinely advise all persons of their right to
    counsel before executing DNA warrants.

[44]

In
    summary, the trial judge erred in holding that the police were not obliged to comply
    with the requirements of s. 10(b) when they detained the appellant for the
    purpose of executing the general warrant.  The appellant should have been told
    that he had a right to counsel and, if he exercised that right, the police
    should have given him a reasonable opportunity to consult with counsel before
    executing the warrant.  The principle in
Sinclair
has no application
    as there are two distinct detentions separated by several months.  Even if
Sinclair
applies, the police demand that the appellant comply with the general warrant
    presented the appellant with a new fact situation in which he was in need of
    and, more importantly, constitutionally entitled to, legal advice.  I will
    address the effect of the breach of the appellants s. 10(b) rights on the
    admissibility of the evidence garnered by the execution of the warrant after I
    address the s. 8 argument.


V



the section 8 issue

[45]

Section
    8 of the
Charter
protects against unreasonable searches.  Even where
    the search is authorized by a constitutionally sound law and/or judicial
    warrant, the search must be carried out in a reasonable manner to survive
    constitutional review:
R. v. Cornell
, 2010 SCC 31, [2010] 2 S.C.R.
    142, at para. 16.

[46]

Mr.
    Rose submits that given the intrusive nature of the conduct authorized by the
    warrant, the warrant was quite properly tightly crafted to limit what the
    police could do.  He submits that the warrant allowed the police to view the
    appellants anal area and, if a flap of skin or evidence of scarring is
    present, photograph that area.  Mr. Rose submits that Detective Constable
    Wilson went beyond the very precise limits of the warrant when she required the
    appellant to spread his buttocks so she could get a clear view of his anal
    area.  Mr. Rose argues that by exceeding the ambit of the warrant, the police
    acted unreasonably and rendered the search unconstitutional.

[47]

The
    search authorized by the general warrant was invasive under any definition of
    that word.  I see value in both carefully delineating the powers granted to the
    police in a warrant of this kind and narrowly construing those powers.  There
    is, however, a difference between a narrow construction of the terms of a
    warrant and a reading that would effectively neuter the search authorized by
    the warrant.  This warrant authorized the police to view and photograph the anal
    area.  An area cannot be viewed or photographed if it cannot be seen.

[48]

Setting
    aside intrusive measures that could compromise bodily integrity and, therefore,
    exceed the scope of a general warrant, I regard the authority to view a part of
    a persons body as necessarily including positioning or bodily movements so as to
    allow a full viewing.  For example, if the police were authorized to view the
    area under a persons arm for the presence of a tattoo, I have no doubt that the
    warrant would empower the police to require the subject to lift his arm.  The
    requirement that the appellant spread his buttocks, while no doubt more
    embarrassing than lifting ones arm, is qualitatively no different for the
    purposes of assessing the reasonableness of the manner in which the police
    executed the warrant.

[49]

There
    was no breach of s. 8.


VI



should the evidence be excluded?

[50]

The
    trial judge indicated that had he found a s. 10(b) breach he would have
    admitted the evidence.  However, as I have arrived at a different conclusion on
    s. 10(b), I will undertake my own s. 24(2) analysis:
R. v. Manchulenko
,
    2013 ONCA 543, 301 C.C.C. (3d) 182, at para. 94.

[51]

Section
    24(2) provides that:

Where  a court concludes that evidence was obtained in a
    manner that infringed or denied any rights or freedoms guaranteed by this
Charter
,
    the evidence shall be excluded if it is established that, having regard to all
    the circumstances, the admission of it in the proceedings would bring the
    administration of justice into disrepute.

[52]

The
    breach of the appellants s. 10(b) rights was not causally connected to the
    evidence gathered during the execution of the general warrant.  There is no suggestion
    that but for the breach of s. 10(b) the police would not have executed the
    warrant and obtained the photographs.  There is, however, a clear temporal and
    transactional link between the breach, the execution of the warrant, and the
    retrieval of the evidence.  That connection is enough to bring the exclusionary
    power of s. 24(2) to bear on the evidence gathered in the execution of the
    general warrant: see
R. v. Strachan
, [1988] 2 S.C.R. 980, at pp.
    1000-06;
R. v. Plaha
(2004), 188 C.C.C. (3d) 289 (Ont. C.A.), at paras.
    44-45.

[53]

After
Grant
, a court, in deciding whether the admission of evidence tainted by a
Charter
breach could bring the administration of justice into
    disrepute, must consider three avenues of inquiry:

·

the seriousness of the
Charter
-infringing state conduct;

·

the impact of the breach on the
Charter
-protected
    interests of the accused; and

·

societys interest in an adjudication on the merits.

[54]

Detective
    Constable Wilsons conduct and the reasons she acted as she did are central to the
    assessment of the seriousness of the
Charter
-infringing state
    conduct.  Detective Constable Wilson did not disregard the appellants right to
    counsel.  She was aware of that right and had provided it to the appellant when
    she arrested him.  She turned her mind to the appellants right to counsel when
    she detained him for the purpose of executing the warrant.  Detective Constable
    Wilson concluded that she was not required to advise the appellant of his right
    to counsel, in large measure because she had a warrant compelling the appellant
    to go with her to the hospital for the purposes of executing the warrant.  She
    did not intend to take any other investigative steps while she had the
    appellant under detention.

[55]

For
    the reasons outlined above, Detective Constable Wilson was wrong in thinking
    she was not required to advise the appellant of his right to counsel, although
    from a purely utilitarian perspective, her reasoning is understandable.  It is
    also difficult to describe her view of the applicability of s. 10(b) as
    unreasonable given the paucity of case law and the view the trial judge ultimately
    took on the issue.  However, a plain reading of the words of s. 10(b) in the
    face of the acknowledged detention of the appellant, and the absence of any
    impediment to the execution of the warrant had the appellant been advised of s.
    10(b) rights, would, I think, convince the objective person, committed to the
    principles underlying s. 10(b), that the appellant was entitled to be advised of
    his right to counsel.

[56]

Detective
    Constable Wilsons decision not to advise the appellant of his right to counsel
    must be placed in the context of the rest of her conduct.  The breach of s. 10(b)
    is the only constitutional breach.  Detective Constable Wilson was careful to
    advise the appellant of his right to silence.  She refrained from questioning
    him or doing anything other than executing the warrant that might incriminate
    the appellant. In doing so, she clearly respected his constitutional right to
    silence.

[57]

Detective
    Constable Wilson executed the warrant in a manner that respected fully the
    appellants s. 8 rights and afforded him the level of dignity and respect that
    the circumstance would allow.  Her treatment was far removed from anything
    deserving the descriptor abusive, or capable of demonstrating bad faith or a
    disregard for the appellants rights.  I would place the seriousness of the
Charter
-infringing
    state conduct toward the less serious end of the spectrum.  I find nothing in Detective
    Constable Wilsons conduct that would compel a court to disassociate itself
    from the evidentiary fruit of that conduct:
Grant
, at paras. 72-75.

[58]

The
    second line of inquiry on the s. 24(2) analysis, the impact of the breach on
    the
Charter
-protected interests of the appellant, is straightforward. 
    By not advising the appellant of the right to counsel, the police denied him
    the ability to make an informed choice whether to comply with the police
    demands.  The ability to make that choice is a core component of both personal
    autonomy and security of the person.

[59]

The
    impact of the s. 10(b) breach on the appellants ability to make an informed
    decision was undoubtedly significant:
Grant
, at
para. 137.  Its significance is, however, tempered by
    two factors.  First, the police did not attempt to take advantage of the absence
    of legal advice by attempting to elicit incriminating evidence from the
    appellant in the form of admissions or other statements.  A breach of s. 10(b)
    becomes all the more significant where the police attempt to elicit
    incriminating statements from the detainee.  This is because one of the
    fundamental reasons for requiring access to counsel is to ensure that the
    detainee is made aware of his right to silence and the protection against self-incrimination:
Grant
, at para. 136.

[60]

Second,
    even if the appellant had been advised of his right to counsel and exercised
    that right, nothing in this record suggests that anything counsel may have said
    would have altered the course of the police conduct.  The police would have
    taken the appellant to the hospital, executed the warrant as they were entitled
    to do and the photographs would have been taken.  The absence of any causal
    connection between the breach of s. 10(b) and the obtaining of the challenged
    evidence leads me to conclude that the evidence would have been available even
    if the police had complied with s. 10(b).  This diminishes, to some degree, the
    significance of the breach on the appellants
Charter
-protected interests:
R. v. Cô
té
,
2011 SCC 46, [2011] 3 S.C.R. 215, at paras. 69-74;
R. v. MacMillan
, 2013
    ONCA 109, 296 C.C.C. (3d) 277, at paras. 67-72.

[61]

The
    third inquiry directed by
Grant
, societys interest in an adjudication
    on the merits, strongly favours the admission of the evidence.  The evidence,
    particularly the photographs, was very reliable and central to the Crowns
    case:
Grant
, at para. 81.  From the public perspective, the exclusion
    of reliable, important evidence from the fact-finding process will always undermine,
    to some extent, confidence in the administration of justice.

[62]

The
    negative impact on the administration of justice when reliable evidence is
    excluded is arguably particularly significant in cases involving allegations of
    historical sexual assaults.  In many of those cases, there is little evidence
    independent of the complainants allegations and the accuseds denials.  The
    outcome often turns on difficult credibility assessments.  The availability of independent
    reliable evidence can be important to the maintenance of confidence in the
    administration of justice in this kind of case.  To exclude that kind of
    evidence under s. 24(2) runs a real risk of bringing the administration of
    justice into disrepute.

[63]

Taking
    all of the relevant factors into account and not intending to diminish in any
    way the significance of the s. 10(b) breach, I am satisfied that the
Grant
analysis favours the admission of the evidence of the observations made during
    the execution of the general warrant and the photographs taken by the police.  That
    evidence was properly considered by the trial judge in arriving at his
    verdicts.

[64]

Apart
    from the arguments made by Mr. Rose, I see no other issues relating to the
    convictions that require examination in these reasons.


VII



the sentence appeal

[65]

The
    sentence appeal addresses the totality of the sentences.  There is no need to
    examine the specific sentence imposed on each charge.

[66]

The
    trial judge reviewed the principles of sentencing and the facts relevant to the
    determination of the appropriate sentences in this case.  He quite properly
    stressed the lengthy period of time over which the offences occurred (10
    years), the appellants egregious abuse of his position of trust, and the very
    serious nature of the conduct involved, especially as it related to R.W.  The
    trial judge was also alive to the jurisprudence of this court which loudly and
    clearly declares that denunciation must take precedence over other principles
    of sentencing in cases like this one.

[67]

I
    see no error in principle in the trial judges reasons.  The sentence imposed
    is within the range of sentences appropriate to offences like this.


VIII



conclusion

[68]

I
    would dismiss the conviction appeal.  I would grant leave to appeal sentence
    but would dismiss the sentence appeal.

RELEASED:  DD  JUN 12 2014

Doherty J.A.

I agree K. van
    Rensburg J.A.

I agree M.L. Benotto
    J.A.





[1]
At trial, defence counsel argued that the examination of the appellant
    interfered with his bodily integrity and was, therefore, beyond the scope of a
    general warrant:  see s. 487.01.  The trial judge rejected that argument,
    relying on several authorities, including
R. v. R.H.G.
,
2005 QCCA 160, [2005] J.Q. No. 17665. 
    The issue is not raised on appeal.


